Citation Nr: 1507744	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  05-34 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to November 25, 2009 for the grant of a total disability rating based on individual unemployability (TDIU). 

2.  Entitlement to an initial rating higher than 30 percent for service-connected adjustment disorder with mixed depression and anxiety. 

3.  Entitlement to an increased rating higher than 20 percent for a service-connected low back disability. 

4.  Entitlement to an increased rating higher than 20 percent for a service-connected neck disability. 

5.  Entitlement to service connection for a bilateral ankle disability, to include as due to an undiagnosed illness. 

6.  Entitlement to service connection for a left shoulder disability, to include as due to an undiagnosed illness. 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to February 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2004, November 2006, and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The October 2004 rating decision denied an increased rating higher than 20 percent for the Veteran's low back disability and increased the Veteran's neck disability rating from 10 percent to 20 percent.  The Veteran appealed both ratings.  The November 2006 rating decision denied service connection for posttraumatic stress disorder (PTSD) and denied service connection for multiple joint pains, which the Veteran appealed.

In a June 2010 decision, the Board denied service connection for multiple joint pains, to include as due to undiagnosed illness, but remanded the service connection claims for a left shoulder disability and a bilateral ankle disability, to include as due to an undiagnosed illness, because further clarification was needed.  The Board denied higher ratings for low back and neck disabilities, and denied service connection for a psychiatric disorder, to include PTSD.  In a November 2010 Joint Motion for Partial Remand, which the United States Court of Appeals for Veterans Claims (Court) ordered in December 2010, the parties agreed to remand the increased rating claims because TDIU had not been adequately addressed, and also remanded the claim for a psychiatric disorder in order to determine whether any psychiatric disorder was related to service, to include specific consideration of whether any psychiatric disorder was related to the Veteran's service-connected orthopedic disabilities.  The Board's June 2010 denials of increased ratings for the Veteran's left and right knees and denial of service connection for multiple joint pains were not disturbed by the Joint Motion for Partial Remand.

Independently, in a November 2010 rating decision, the RO granted TDIU benefits and assigned an effective date of November 25, 2009 (i.e. the date the formal claim had been received).  The Veteran submitted a notice of disagreement in February 2011 and sought an earlier effective date for the TDIU benefits.    

In July 2011, the Board remanded the issues affected by the November 2010 Joint Motion for Partial Remand for compliance with the terms of that agreement.  The Board also reiterated its previous, June 2010 remand instructions regarding the issues of service connection for a left shoulder disability and a bilateral ankle disability, which had not been disturbed by the Joint Motion for Partial Remand.  The Board noted that it did not have jurisdiction over the earlier effective date claim for TDIU benefits at that time, since the Veteran had not yet perfected his appeal as to that claim.  Since the Veteran filed a substantive appeal the same month, the Board now holds jurisdiction.

Specifically, in the Board's July 2011 remand, it ordered the RO/AMC to obtain any outstanding private treatment records pertaining to the Veteran's low back and neck disabilities, as well as for any psychiatric problems.   The Board directed the RO/AMC to provide the Veteran a VA psychiatric examination to identify all psychiatric diagnoses and provide an opinion as to whether they were related directly to service or to a service-connected disability.  The Board also ordered VA orthopedic and neurologic examinations to assess the current severity of the Veteran's low back and neck disabilities.  Finally, the Board reiterated its June 2010 remand instructions as to the issue of service connection for left shoulder and bilateral ankles disabilities, which included obtaining a VA examination to determine whether the joint pain was caused by a known, diagnosed condition (in which case the examiner was asked to provide an opinion as to whether the diagnosed condition was related to service) or resulted from an undiagnosed illness or a medically unexplained chronic multi-symptom illness.

In October 2011, the RO requested that the Veteran identify any outstanding private treatment records pertaining to his neck, low back, and psychiatric problems, and provided him the appropriate authorization forms.  Based on the Veteran's response, the RO obtained additional private treatment records.  The Veteran was afforded a VA psychiatric examination in June 2012, and based on the results of that examination the RO granted service connection for adjustment disorder with mixed depression and anxiety and assigned a 30 percent rating in a January 2013 rating decision.  The Veteran appealed the decision, seeking a higher rating.  

On remand, the RO also provided the Veteran with orthopedic and neurologic examinations in February 2012 to address his increased rating claims for the low back and neck disabilities.  Based on the results of the neurologic testing, the RO assigned separate ratings for radiculopathy of all four extremities in a January 2013 rating decision.  Also completed on remand was a VA examination addressing the Veteran's left shoulder and bilateral ankle conditions in March 2013, with VA addendum opinions in October 2013.  

Except for the deficiencies with the March 2013 VA examination reports and October 2013 addendum opinions addressing service connection for left shoulder and bilateral ankle disabilities, discussed further in the remand section below, the Board finds that there has been substantial compliance with all other remand directives pertaining to the rest of the issues on appeal.  Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

As a final preliminary matter, the Board notes that the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in December 2009 as to the increased rating claims for the low back and neck, as well as the service connection claims for PTSD (later expanded to include any psychiatric disorder) and a joint disability affecting the shoulders and ankles.  A transcript of that hearing is of record.  In both the Veteran's July 2011 substantive appeal as to an earlier effective date for TDIU benefits and his January 2014 substantive appeal as to an increased rating for a psychiatric disorder, he did not request a hearing.  The Board also notes that the record reflects the Veteran's Freedom of Information Act requests have been fulfilled, most recently in August 2014, and the Veteran and his representative were afforded a 60-day period for any additional evidence or argument to be submitted, per the representative's request.  Nothing additional was received.  As there are no administrative or due process matters that remain pending, the Board may proceed to adjudication.     

As noted above, the issues of entitlement to service connection for a left shoulder disability, to include as due to an undiagnosed illness, and entitlement to service connection for a bilateral ankle disability, to include as due to an undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed an informal TDIU claim in April 2007, and the RO never notified him that a formal claim was required and never provided him with a copy of the formal claim form.

2.  The April 2007 claim remained pending until the issue was addressed in a November 2010 rating action that awarded TDIU benefits, effective from November 2009.  

3.  The evidence shows that the Veteran was unable to secure or maintain gainful employment beginning June 8, 2006, within one year of the date of the informal claim. 

4.  During the appellate period, the Veteran's adjustment disorder with mixed depression and anxiety has been manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms of depression, anxiety, and mild memory loss. 

5.  During the appellate period, the Veteran's low back disability has been manifested by chronic pain and limitation of motion; functional loss of use due to pain or during flare-ups to a degree commensurate with the criteria for a higher evaluation is not demonstrated.

6.  During the appellate period, the Veteran's neck disability has been manifested by chronic pain and limitation of motion; functional loss of use due to pain or during flare-ups to a degree commensurate with the criteria for a higher evaluation is not demonstrated.      


CONCLUSIONS OF LAW

1.  The criteria for a June 8, 2006 effective date for the award of TDIU benefits have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155(a), 3.400, 4.16 (2014).

2.  The criteria for an initial rating higher than 30 percent for adjustment disorder with mixed depression and anxiety have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9499-9413 (2014).

3.  During the period on appeal, the criteria for a rating higher than 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5243 (2014).  

4.  During the period on appeal, the criteria for a rating higher than 20 percent for a neck disability have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5237 (2014).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

First, as to the Veteran's appeal for an earlier effective date for the assignment of TDIU benefits, the Board notes that as its decision grants this benefit in full, VA duties to notify and to assist need not be discussed with respect to this issue.   

Regarding the remaining issues on appeal, the notice requirements of the VCAA provide that VA notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).

The Veteran's appeal for a rating higher than 30 percent for a psychiatric disability arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to the Veteran's increased rating claims for a low back disability and neck disability, the VA's notice requirements were met through a July 2004 letter, which was provided prior to the initial adjudication of the claims in October 2004.  

The Board also finds that there has been compliance with VA's duty to assist.  The record in this case includes service treatment records, VA treatment records, private medical records, records from the Social Security Administration (SSA), and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  The Veteran has not identified any outstanding records pertinent to the appeal. 

The Veteran was afforded a VA PTSD examination in October 2006, a VA psychiatric examination in June 2012 with addendum opinion in September 2012, and VA spine examinations in October 2004, January 2006, June 2007, January 2008, and February 2012.  Each of these examination reports reflects an accurate medical history, with the Veteran's history and complaints recorded and with detailed findings included.  As such, the Board finds that the examinations are adequate to adjudicate the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In December 2009, the Veteran was afforded a Board hearing before the undersigned VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in proceeding to the adjudication of the appeal.


Earlier Effective Date - TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Unlike the regular disability rating schedule which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, which provides that the effective date of a claim for increase "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.  This regulation also provides that increased ratings shall become effective on the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within 1 year from such date[;] otherwise, [the effective date shall be the] date of receipt of claim."  38 C.F.R. § 3.400(o)(2).  A claim for an increased rating encompasses a claim for TDIU.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

A claim is defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines an application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

In this case, the Veteran filed an informal claim for TDIU benefits in April 2007.  His communication is clear: "Currently due to my service connected disabilities I am unable to work.  I am asking for 100% disability during this time."  The RO never acted on the Veteran's informal TDIU claim, and did not forward a formal application form to the Veteran.  Thus, that claim remained pending until it was addressed in the November 2010 rating that is the subject of this appeal.  That November 2010 decision was apparently prompted by a November 2009 formal claim for TDIU benefits (VA Form 21-8940) submitted by the Veteran on his own initiative.  The date of receipt of the formal claim for benefits was the date from which the RO made the award effective.  

According to the Veteran's SSA records, the SSA determined that the Veteran became disabled on June 8, 2006.  The primary diagnosis listed on the disability determination was disorders of the back.  In a November 2007 letter, the Veteran's private doctor, Dr. A.H., opined that the Veteran was unable to work as a result of his low back, neck, and bilateral knee disabilities and related surgeries.  As of June 2006, the Veteran was service connection for cervical spine disability, lumbar spine disability, and left and right knee disabilities with a combined evaluation of 60 percent.  Thus, all  of these disabilities identified as rendering the Veteran unable to work were service connected at the time of the November 2007 letter.  According to the Veteran, he last worked full-time on June 6, 2006, and he reported first becoming too disabled to work on June 8, 2006 (see, e.g., November 2009 formal TDIU claim).

In short, the Veteran's disability records show that he became disabled on June 8, 2006, which is the same date he reported being unable to work according to his formal TDIU claim.  The SSA determination listed a primary diagnosis of disorders of the back, which included the service-connected disabilities of the lumbar and cervical spine.  A private doctor then submitted a letter in November 2007 confirming that the Veteran was unable to work due to his low back, neck, and knee disabilities, for which the Veteran was already service connected at that time.  As such, it is factually ascertainable that the Veteran became too disabled to work on June 8, 2006, and given that the Veteran filed an informal claim within one year of that date, the proper effective date for the award of TDIU is June 8, 2006.

Although the Veteran did not file a formal claim until November 2009, in this case, the RO never notified the Veteran of the need to file a formal claim nor forwarded the appropriate paperwork for submission, as was its obligation.  As a result, the one year time limit for filing a formal claim that would normally be trigged by the RO's notification letter to the Veteran never began running, and therefore the date of the informal claim should be taken as the date the Veteran first sought TDIU benefits.  

As a final matter, the Board acknowledges that a TDIU claim is implied within every increased rating claim.  Rice v. Shinseki, 22 Vet. App. 44 (2009).  While the Veteran first filed increased rating claims in July 2004, the record reflects that he was still employed at that time, and did not cease working until June 2006.  As such, an effective date for the award of TDIU prior to June 2006 is not warranted and, indeed, does not appear to have been raised by the Veteran.                  

Increased Rating Claims - General Principles

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2014).  

Initial Rating - Psychiatric Disorder

In January 2013, the RO granted service connection for adjustment disorder with mixed depression and anxiety, and assigned a disability rating of 30 percent pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9499-9413, effective June 27, 2005.  The Veteran contends that he is entitled to an initial rating in excess of 30 percent. 

Adjustment disorder with mixed depression and anxiety is evaluated under a General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130. 

A 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

Higher ratings are available for other, more significant manifestations.

VA treatment records reflect that the Veteran first sought treatment from a VA mental health clinic in September 2005 upon the recommendation of his VA physician due to his stress.  At that time, the Veteran reported that his mood had become depressed and anxious since his participation in Operation Desert Storm.  He stated that his symptoms had significantly exacerbated over the past year and a half.  The Veteran reported his mood as scared, anxious and sad, with anhedonia and excessive unrealistic survivor's guilt.  The Veteran also stated that his concentration was okay, but that he was quite forgetful.  He reported some nightmares including dreams of snakes.  He denied suicidal or homicidal ideation, and he denied symptoms of mania. The Veteran reported that his chronic pain had intensified over the past year and a half and he described multiple other life stressors.  The Veteran denied any history of mental health difficulties.  He reported no history of mental health assessment or treatment.  Upon examination, the mental health clinician observed his mood to be depressed, his affect tearful, and his thoughts coherent and goal-directed.  His concentration was intact during the assessment as was his memory for immediate, recent and remote events, with fair insight and judgment.  The mental health clinician assigned a Global Assessment of Functioning (GAF) score of 45.

According to an October 2005 VA mental health note, the Veteran reported a continued depressed mood revolving around his health, which he felt had declined since his return from Operation Desert Storm.  On observation, his affect was reactive, his mood was dysphoric, his thought processes were coherent and future-oriented, and he denied suicidal or homicidal ideation.  The prior GAF score of 45 was noted. 

A December 2005 VA mental health note reflected that the Veteran reported depressed mood due to impaired quality of life from his medical problems.  On observation, his affect was reactive, his mood was dysphoric, his thought processes were coherent and future-oriented, and he denied suicidal or homicidal ideation. 

According to a March 2006 VA mental health note, the Veteran continued to worry about his deteriorating health.  He also reported a recent increase in these feelings since his brother had passed away the month prior.  The Veteran denied hopelessness or suicidal ideation.  The mental health clinician's observations were consistent with the previous findings.

A May 2006 VA mental health note reflected that the Veteran's primary mood symptoms were an adjustment response to his medical problems and impaired quality of life.  His wife indicated that she did not feel he was depressed.  The Veteran denied hopelessness or despair.  He stated that he felt he was coming to terms with, and accepting, his medical problems. 

The Veteran was provided an initial VA psychiatric examination in October 2006.  The examiner found the Veteran to be an intelligent individual who was cooperative and exhibited good social skills and speech.  He observed the Veteran's verbal comprehension and concentration to be good.  The Veteran reported that he might have some minor short term memory problems.  The examiner noted that a review of psychological symptoms resulted in the denial of virtually all symptoms.  The Veteran stated that sometimes he was depressed, but denied any mood or anger problems.  He also denied hallucinations and delusions, and denied suicidal or homicidal ideation.  The examiner determined that the Veteran was not complaining of any sort of functional impairment, either socially or occupationally.  He assigned a GAF score of 65.    

According to a November 2006 VA mental health medication review note, the Veteran was following up with depressive symptomatology that arose in the context of chronic pain and illness.  The Veteran had been taking a psychiatric medication that was interfering with his sleep.  He reported that he did not have depressed mood or classic depressive syndrome, only some depressed thoughts in relation to his pain and loss of function.  Objective examination indicated that he was alert, oriented, euthymic, and was not suicidal or homicidal.  The Veteran agreed with the VA physician to discontinue his psychiatric medication.  He also stated that he would not plan to follow up with the mental health clinic unless he noticed a change or his VA doctor recommended that he return.  

The record reflects that the Veteran has not sought private treatment for his service-connected psychiatric disorder.  A standalone psychiatric evaluation was conducted in August 2008 in the context of clearing the Veteran for trial of a spinal cord stimulator for management of pain.  This record shows a GAF score of 45, with the highest score over the past year considered by this evaluation to be 50.     
   
The Veteran was afforded an additional VA psychiatric examination in June 2012.  The examiner concluded that the Veteran exhibited social and occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted that the Veteran did not undergo any mental health treatment since the last VA psychiatric examination in 2006.  Of over 30 possible symptoms listed, the examiner found that the Veteran only exhibited three of them: depressed mood, anxiety, and mild memory loss.  He stated that the Veteran did not exhibit any other psychiatric symptoms that were not listed in the report.  A September 2012 addendum opinion added that the Veteran felt depressed, worried about his deteriorating mental health, and was on the verge of tears during the interview.

Based on the facts recounted above, the criteria for a rating higher than 30 percent for the Veteran's service-connected psychiatric disorder have not been met at any time during the period on appeal.  The appeal period spans nearly a decade, from June 2005 to the present.  During that time, the Veteran only sought mental health treatment for approximately one year (from September 2005 to November 2006), with a standalone private psychiatric evaluation conducted in August 2008.  Neither the October 2006 nor the June 2012 VA examination reports indicated any symptoms or findings that would warrant the next higher (i.e. 50 percent) rating.  The October 2006 examiner noted that the Veteran denied virtually all psychiatric symptoms and concluded that no social or occupational impairment of function resulted from a psychiatric disorder.  The June 2012 VA examiner noted that the Veteran had not sought any mental health treatment since 2006, six years prior, and only exhibited symptoms of depression, anxiety, and mild memory loss, which is amply covered by the current 30 percent disability rating.      

Indeed, the only evidence that would potentially be indicative of a higher level of social and occupational impairment is the Veteran's GAF score.  The GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  Both VA and private evaluations reflected GAF scores of 45 during the appellate period.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

However, a GAF score is only one component of psychological assessment, and in this case, when viewing the totality of the evidence, the GAF scores of 45 are outliers in the Veteran's overall picture of psychological functioning.  Even considering the examples provided for a GAF score ranging from 41 to 50, as described above, the record does not show that any of those manifestations are exhibited in the Veteran's case.  There is no indication at any time of suicidal ideation, or that the Veteran exhibits any severe obsessional rituals or is unable to maintain friendships, etc.  The Board also notes that the VA examiner from October 2006 assigned a GAF score of 65, which showed a markedly higher level of social and occupational functioning.  In short, given that the VA and private GAF scores of 45 are outliers in the Veteran's disability picture over the course of the appellate period, and given that the Veteran's symptoms do not rise to the level of those provided as examples in the DSM-IV, and contradict a VA examiner's contemporaneous assignment of a significantly higher GAF score, the Board finds that the GAF scores are not probative evidence in this case.         

To satisfy the criteria for the next higher (i.e. 50 percent rating), the Veteran would need to show a degree of functional impairment that was on par with such symptoms as stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of both short term and long term memory (i.e. retaining only highly-learned material), and difficulty in establishing and maintaining effective work and social relationships.  These symptoms are only provided as examples to indicate the overall level of impairment that warrants a 50 percent rating.  The Veteran's treatment records, which only show mental health treatment for approximately one year out of a nearly ten-year appellate period, do not reflect any symptoms on par with the severity of those listed above.  As such, a rating higher than 30 percent for a psychiatric disorder is not warranted. 
  
The Board has also considered whether a referral for extraschedular consideration is warranted with regard to the Veteran's initial increased rating claim for his psychiatric disorder.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the Board finds that the rating criteria contemplate the Veteran's psychiatric disorder.  His service-connected adjustment disorder with mixed depression and anxiety is manifested by depression, anxiety, and mild memory loss, which is amply covered by the Schedule of Ratings for Mental Disorders that provides broad criteria with non-exhaustive examples.  As the schedular rating criteria are more than adequate to evaluate the symptoms and manifestations of the Veteran's psychiatric disorder, referral for consideration of an extraschedular rating for this disability is not warranted.

Increased Ratings - Low Back and Neck Disabilities

The Veteran's low back and neck disabilities are each currently evaluated as 20 percent disabling, and he seeks higher ratings.  As the same rating provisions apply to both disabilities, the Board will address them together.     

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  See 38 C.F.R. § 4.71a, DCs 5235-5242.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 20 percent disability rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  It also provides a 20 percent disability rating for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees.  Id.  

A 30 percent disability rating is assigned where forward flexion of the cervical spine is to 15 degrees or less, or if there is favorable ankylosis of the entire cervical spine.  Id. 

A 40 percent disability rating is assigned where forward flexion of the thoracolumbar spine is to 30 degrees or less, or if there is favorable ankylosis of the entire thoracolumbar spine.  Id.  It is also warranted where there is unfavorable ankylosis of the entire cervical spine. 

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  Id. 

Note (1) provides for separate ratings for associated objective neurologic abnormalities.

Diagnostic Code 5243 provides that IVDS is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25. 

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

At the outset the Board notes that while associated neurologic abnormalities are to be rated separately, in this case, the Veteran's neurologic symptoms have already been addressed through the assignment of four separate radiculopathy ratings for each of his extremities in a January 2013 rating decision.  The Veteran has not expressed disagreement with the radiculopathy ratings or their effective dates, and there is no evidence indicating that any of the four ratings should be increased at any time during the pendency of the appeal.  As such, the Board will not discuss the Veteran's neurologic symptoms further in this decision.  

As to all other symptoms and manifestations of these disabilities, the evidence does not support a higher rating for the low back or neck disabilities under either the General Rating Formula for the Spine or the Formula for Rating IVDS Based on Incapacitating Episodes.  

The Veteran has been examined by VA on multiple occasions during the pendency of this appeal (October 2004, January 2006, June 2007, January 2008, and February 2012), was seen by VA and private doctors on an outpatient basis on numerous occasions, and underwent significant back surgery in October 2007.  The clinical findings on all of the examination reports during the pendency of this appeal were not materially different from what was reported in the private medical records, and each showed that the Veteran has chronic pain and limitation of motion of the cervical and lumbar spine.  The objective findings on VA examinations in October 2004, January 2006, June 2007, January 2008, and February 2012 did not show any evidence of muscle spasm or atrophy.

Various VA treatment notes throughout the appellate period indicated pain scores ranging from 7 to 9 out of 10, with pain that was at times aching, burning, sharp, sore and dull, with increased pain upon exercise, movement, standing and walking, and constant pain that affected multiple areas of daily living.  See, e.g., VA treatment notes from July 2007, September 2007, June 2010, May 2012, and October 2013.  According to a September 2007 pain management consultation, the Veteran reported that he was unable to sustain any work activity for a prolonged period of time and reported that he was unemployable.  Objective examination revealed a full range of motion of the cervical spine with midline tenderness, but the clinician did note that the Veteran had a slow range of motion with signs of grimacing and discomfort in practically all directions of the cervical spine.  Objective examination of the low back indicated forward flexion to 45 degrees with pain, and the clinician noted the Veteran could forward flex farther, but only with significant discomfort, and that he could hardly extend at all with anticipation of pain, and experienced pain with the slightest extension movement. 

In the Veteran's March 2009 SSA disability report, he stated that his back disability prevented him from sitting, standing, walking, or bending without pain.  He also reported that he was unable to turn his neck in any direction without experiencing pain.  

The evidentiary record also includes numerous private clinical records showing treatment for various maladies, including neck and low back pain from 2004 to 2010.  These records reflect that the Veteran has been treated with multiple lumbar injections including lumbar epidural steroid injections and rhizotomies, and that he underwent disc replacement and fusion surgery in his lower back in October 2007.  An April 2008 private orthopedic note stated that the Veteran's spine displayed a full range of motion without tenderness to palpation and that his neck also had a full range of motion.  According to a May 2009 letter from Dr. A.H. summarizing the Veteran's back treatment, after the Veteran's back surgery he began having a relapse of low back pain beginning in May 2008.  The clinical and diagnostic findings on the private reports were not materially different from the VA examinations.  

On range-of-motion testing, the medical evidence shows that the most severe limitation of forward flexion of the thoracolumbar spine was to 45 degrees (January 2008 VA examination).  The most severe limitation of forward flexion of the cervical spine was to 30 degrees (October 2004 and June 2007 VA examinations).  Applying the clinical findings to the General Rating Formula discussed above, the Veteran's lumbosacral and cervical spine disabilities equate to no more than a 20 percent evaluation.  

The evidence does not show that the Veteran experienced incapacitating episodes (periods of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician), having a total duration of at least six weeks during any 12 month period during the pendency of this appeal.  Prior to the January 2008 VA examination, the Veteran denied any specific episodes of flare-ups, but said that since his surgery in October 2007, he had flare-ups of pain in his lower back twice a month, lasting from two to twenty-four hours.  According to the most recent, February 2012 VA examination report, although the examiner noted that the Veteran experienced daily flare-ups of the thoracolumbar spine lasting for approximately one hour, he determined that the Veteran did not experience any incapacitating episodes over the past twelve-month period.  Thus, a rating in excess of 20 percent based on incapacitating episodes is not warranted.  

Consideration must also be given to any functional impairment of the Veteran's ability to engage in ordinary activities and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2014).  

In this regard, the Board observes that under the Rating Schedule, the general rating formula notes that the rating criteria are to be applied with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Other than the Veteran's report of pain, there was no evidence of visible behavior or adequate pathology to suggest that any additional functional impairment was commensurate with the criteria necessary for an evaluation in excess of 20 percent for either the lumbar spine or the cervical spine.  

Moreover, the question of functional loss due to pain and other related factors was specifically addressed on the five VA examinations during the pendency of the appeal.  In all instances, while the Veteran had pain and some decreased motion, the examiners found no additional functional limitation due to pain, fatigue, weakness, or lack of endurance following repetitive use, other than the February 2012 examiner noting pain on movement and less movement than usual for both the low back and neck disabilities, which is already encompassed by the reduced ranges of motion and the pain that is explicitly addressed by the spinal rating criteria.  There is no evidence of muscle spasm, weakness, or atrophy.  

The Court has held that, "a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As noted above, the VA examinations during the pendency of this appeal showed no muscle weakness or atrophy, and the range of motion demonstrated is specifically contemplated by the rating schedule.  In light of the clinical findings of record, the Board finds that an increased evaluation for the cervical or lumbar spine disabilities based on additional functional loss due to the factors set forth above are not demonstrated.  

Applying the appropriate diagnostic codes to the facts of this case, the objective assessment of the Veteran's present impairment from his low back and cervical spine disabilities do not suggest that he has sufficient symptoms so as to a warrant an evaluation in excess of 20 percent for either spine segment.  Accordingly, the Board finds that the 20 percent evaluations assigned for the lumbosacral and cervical spine disabilities accurately depict the severity of the conditions for the entirety of the rating period on appeal, and there is no basis for higher staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board has also considered whether a referral for extraschedular consideration is warranted with regard to the Veteran's increased rating claims for his low back and neck disabilities.  The three-part test prescribed by the Court and based on the language of 38 C.F.R. § 3.321(b)(1) for determining whether a Veteran is entitled to an extraschedular rating is set forth in the previous section. 

The Veteran's service-connected low back disability has been manifested by chronic pain and limitation of forward flexion of the thoracolumbar spine most severely to 45 degrees.  His neck disability has been manifested by chronic pain and limitation of forward flexion of the cervical spine most severely to 30 degrees.  When most severe, these disabilities are also manifested by daily flare-ups of pain in his lower back lasting one hour, and regular use of a back brace and use of pain medication.  Pain, stiffness, and aching are explicitly contemplated by the General Rating Formula for the Spine, which also addresses reduction in range of motion and painful motion.  As discussed above, four separate ratings addressing the neurologic symptoms pertaining to all extremities have already been assigned.  As the schedular rating criteria are adequate to evaluate the symptoms and manifestations of the Veteran's low back and neck disabilities, referral for consideration of an extraschedular rating for these disabilities is not warranted.

Recently in Johnson v. McDonald, the Federal Circuit held that 38 C.F.R. § 3.321(b)(1) "entitles a veteran to consideration for referral for extra-scheduler evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations."  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran is currently service connected for a low back disability (rated as 20 percent disabling), a neck disability (rated as 20 percent disabling), a psychiatric disorder (rated as 30 percent disabling), and has three radiculopathy ratings of 20 percent and one radiculopathy rating of 10 percent.  He is also service-connected for a right knee disability (rated as 20 percent disabling) and a left knee disability (rated as 10 percent disabling), as well as for hemorrhoids and a gastrointestinal disorder (each of which are noncompensably rated).  

The Veteran has not asserted, and the current record does not indicate, that he experiences a combined effect from these disabilities that is not already captured by the schedular rating criteria.  Indeed, the Veteran is being compensated through a combined rating of 90 percent for his service-connected disabilities, and he is in receipt of TDIU benefits.  As there is no indication that any extraschedular additional disability is caused by the combination of multiple service-connected disabilities, referral under Johnson for consideration of the combined impact of multiple service-connected disabilities for extraschedular rating is not necessary.   


ORDER

An award of TDIU benefits effective from June 8, 2006 is granted. 

An initial rating higher than 30 percent for a psychiatric disorder is denied. 

An increased rating higher than 20 percent for a low back disability is denied. 

An increased rating higher than 20 percent for a neck disability is denied. 


REMAND

The VA examination reports of record, including the most recent March 2013 VA examination report and October 2013 addendum opinion, are inadequate to adjudicate the appeal as to the Veteran's service connection claims for left shoulder and bilateral ankle disabilities. 

The record reflects that the Veteran was evaluated as normal at entrance into service according to a January 1985 examination report.  A service treatment record from January 1987 reflected that the Veteran twisted his ankle playing basketball and reported left ankle pain.  He was assessed as having soft tissue trauma at that time.  An August 1987 treatment note reflected a complaint of ankle pain for one day after playing basketball.  The clinician assessed a sports strain based on her findings of left ankle pain and mild swelling to the right ankle and foot, with probable strain.  A periodic medical examination from March 1990 did not reflect any ankle or left shoulder condition or injury.  According to the Veteran's January 1992 examination report at separation from service, no ankle or left shoulder condition or injury was noted, and the Veteran did not report any history of ankle or left shoulder pain at that time.

Regarding the Veteran's ankles, the VA examiner who conducted the March 2013 ankle examination noted that she did not have access to the Veteran's claims file or service treatment records.  In an October 2013 addendum opinion, she indicated that she reviewed the claims file, but noted that the Veteran's service treatment records were "silent" on any ankle condition.  She also stated that the Veteran's history of right ankle sprain was not supported by the service treatment records and that therefore his claim could not be substantiated.  However, as described above, the Veteran's service treatment records do reflect two separate ankle injuries that occurred in January 1987 and August 1987.  While the former only concerned the left ankle, the latter appeared to have involved both ankles, as noted by the clinician who indicated left ankle pain and mild swelling to the right ankle and foot, and assessed a sports strain.  Because the VA medical opinion failing to link the current bilateral ankle condition to service appears to have relied on a faulty factual premise, the appeal must be remanded for another clarifying opinion to specifically address the two ankle injuries in January 1987 and August 1987 and explain whether they are at least as likely as not etiologically related to the currently-diagnosed condition.  

The Board notes that the VA examiner's October 2013 opinion regarding her current findings pertaining to the Veteran's bilateral ankle condition, and specifically her diagnosis of bilateral ankle tenosynovitis aggravated by bilateral pes planus and her conclusion that this diagnosed condition is not related to Gulf War Syndrome, is adequate for adjudication.  In this respect, the Board also notes that it previously denied service connection for multiple joint pains, to include as due to undiagnosed illness, in its June 2010 decision.  The Joint Motion for Partial Remand ordered in December 2010 did not disturb this denial.

However, turning to the service connection claim for a left shoulder disability, it is still unclear whether the Veteran has a current diagnosis of a left shoulder condition, and if not, whether he has any left shoulder symptomatology that could be related to an undiagnosed illness or a medically unexplained chronic multi-symptom illness as a result of the Veteran's period of military service, which is inclusive of service in Southwest Asia during Desert Shield/Storm.  

The March 2013 VA examination report stated that there was no significant medical documentation of left shoulder pain with a specific diagnosis.  However, the October 2013 addendum opinion stated that the Veteran had a diagnosis of left shoulder AC impingement with arthrosis that constituted a specific diagnosis of known etiology and therefore was not connected to Gulf War Syndrome.  It appears that the VA examiner provided a diagnosis as to the wrong shoulder in October 2013, since the March 2013 examination report reflected this same diagnosis as specifically pertaining to the right shoulder only, with no medical diagnosis for the left shoulder.  Given these directly contradictory medical opinions, the service connection claim for the left shoulder must be remanded for a clarifying opinion.   

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the same VA examiner who completed the March 2013 VA examination report and October 2013 addendum opinion, or, if that examiner is unavailable, to a suitable replacement, for the preparation of a clarifying addendum opinion.  The claims file should be reviewed in conjunction with the preparation of this addendum opinion. 

The examiner is asked to answer the following: 

a) Is it at least as likely as not that the Veteran's bilateral ankle disability is related to service?  In forming this opinion, the examiner should specifically address the January 1987 and August 1987 service treatment records documenting ankle injuries, and explain why they do or do not relate to the currently-diagnosed tenosynovitis with pes planus.

b) Based on a review of the file, is there any objective medical indication that the Veteran has symptomatology such as pain of the left shoulder?  If so, is such symptomatology attributable to a known diagnosis?

c) If the manifestations of the symptomatology related to the left shoulder cannot be attributed to a known diagnosis, the examiner should render an opinion as to whether it is at least as likely as not that any problem involving the left shoulder is the result of an undiagnosed illness or a medically unexplained chronic multi-symptom illness originating during or as a result of the Veteran's period of military service, inclusive of service in Southwest Asia during Desert Shield/Storm.

The examiner should describe all findings in detail and provide a complete explanation for any opinion expressed.  If the examiner is only able to theorize or speculate as to any matter, he or she should so state, and explain the basis for that. 

2.  Then, readjudicate the appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and after allowing for an appropriate period of time for response, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


